Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.      20-CV-60622

  UNITED STATES OF AMERICA,

                           Plaintiff,
  v.

  1010 NORTH 30TH ROAD,
  HOLLYWOOD, FLORIDA 33021,

  326 WILSON STREET, #204,
  HOLLYWOOD FLORIDA 33019,

  912 NORTH 30TH ROAD,
  HOLLYWOOD, FLORIDA 33021,

  And

  5724 MCKINLEY STREET,
  HOLLYWOOD, FLORIDA 33021,

                    Defendants In Rem.
  _____________________________________/

                        VERIFIED COMPLAINT FOR FORFEITURE IN REM

            Plaintiff, United States of America, by and through the undersigned Assistant United States

  Attorney, files this Verified Complaint for Forfeiture In Rem, to allege, upon information and

  belief, as follows:

       I.        INTRODUCTION AND DEFENDANTS IN REM

            1.      This is a civil action in rem to forfeit the following real properties, including all

  buildings, fixtures, appurtenances, improvements, attachments and easements found therein or

  thereon (and hereinafter collectively referred to as the “Defendant Properties”):

                 a. 1010 North 30th Road, Hollywood, Florida 33021 (“Defendant Property 1”);

                 b. 326 Wilson Street, #204, Hollywood, Florida 33019 (“Defendant Property 2”);
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 2 of 14



                 c. 912 North 30th Road, Hollywood, Florida 33021 (“Defendant Property 3”); and

                 d. 5724 Mckinley Street, Hollywood, Florida 33021 (“Defendant Property 4”).

            2.      As alleged herein, Defendant Property 1 is subject to forfeiture pursuant to 21

  U.S.C. § 881(a)(7), as real property that was used or intended to be used, in any manner or part, to

  commit, or to facilitate the commission of, narcotics trafficking offenses that occurred in the

  Southern District of Florida.

            3.      As alleged herein, Defendant Property 2, Defendant Property 3, and Defendant

  Property 4 are subject to forfeiture, pursuant to: 21 U.S.C. § 881(a)(6), as property traceable to

  the proceeds of narcotics trafficking offenses that occurred in the Southern District of Florida; 18

  U.S.C. § 981(a)(1)(A), as property involved money laundering offenses that occurred in the

  Southern District of Florida and elsewhere, and/or as property traceable to such property; and/or

  31 U.S.C. § 5317(c)(2), as property involved federal structuring offenses that occurred in the

  Southern District of Florida and elsewhere, and/or as property traceable to such property.

     II.         JURISDICTION AND VENUE

            4.      The Court has jurisdiction over this subject matter pursuant to 28 U.S.C. §§ 1345

  and 1355(a).

            5.      Pursuant to 28 U.S.C. §§ 1355(b) and 1395, this Court has venue as the acts or

  omissions giving rise to the forfeiture occurred in this District, and because the Defendant

  Properties are located in this District.

     III.        FACTUAL ALLEGATIONS

                 A. Federal Criminal Prosecution of Andres Zamora

            6.      Andres Zamora (“Zamora”) is an individual who has previously been convicted in


                                                    2
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 3 of 14



  both state and federal court for narcotics trafficking offenses.

         7.      In 2001, the Defendant was convicted on state court charges of cocaine trafficking

  and conspiracy to commit cocaine trafficking. See Court Case No.: F-98-018553-C (Circuit Court,

  11th Judicial Circuit, Miami-Dade County).

         8.      Zamora was released from incarceration for that state court conviction in or around

  March 2005.

         9.      Subsequently, Zamora was prosecuted and convicted for offenses related to federal

  narcotics trafficking, unlawful use of firearms, and Social Security benefits fraud, in the federal

  criminal case, United States of America v. Andres E. Zamora, Case No. CR-15-60298-WJZ

  (Southern District of Florida) (hereinafter referred to as the “Criminal Case”).

         10.     The Criminal Case was initiated by the filing of a 32-count indictment (hereinafter

  referred to as the “Zamora Indictment”), which a federal grand jury returned on or about November

  19, 2015.

         11.     On or about April 1, 2016, Zamora entered into a plea agreement (hereinafter the

  “Plea Agreement”) with the United States Attorney’s Office, in which Zamora agreed to plead

  guilty to counts 16, 19, 29, and 32 of the Zamora Indictment.

         12.     On or about April 1, 2016, Zamora stipulated in a factual proffer (hereinafter the

  “Factual Proffer”) that, had the Criminal Case gone to trial, the government would prove certain

  facts beyond a reasonable doubt.

         13.     The Factual Proffer is publically available in the Criminal Case. See Case No. CR-

  15-60298-WJZ, ECF No. 37. The Factual Proffer is attached hereto as Exhibit 1 and is incorporated

  herein by reference.


                                                    3
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 4 of 14



         14.      In his Factual Proffer, the Defendant acknowledged that after his March 2005

  release from prison for his previous state court conviction, he “has had no legitimate employment

  or source of income. Instead, ZAMORA has generated illegal income by trafficking in narcotics

  and firearms and by fraudulently receiving Supplemental Security Income (SSl) benefits from the

  Social Security Administration.” Factual Proffer, ¶ 2.

         15.      On or about June 29, 2016, Zamora was sentenced in connection with his guilty

  plea as to counts 16, 19, 29, and 32 of the Zamora Indictment.

         16.      As set forth in greater detail below, Zamora admitted to using Defendant Property

  1 as the location to sell, or attempt to sell, a confidential source (the “CS”) and an undercover agent

  (the “UC”) “… 599.8 grams of cocaine, 390.9 grams of heroin, 30 firearms, and a ballistic vest, in

  exchange for a total of $69,320 in U.S. currency,” between May 1, 2014, and November 6, 2015.

  See Factual Proffer, at ¶ 11.

         17.      Zamora also admitted that on November 6, 2015, he possessed 46 grams of cocaine

  at Defendant Property 1. Id. at ¶ 12.

               B. Controlled Purchases of Narcotics and Firearms at Defendant Property 1

         18.      From April 2014 through January 2015, Special Agents of the Bureau of Alcohol,

  Tobacco, Firearms and Explosives (“ATF”), including the UC referenced above, commenced an

  undercover investigation into Zamora’s narcotics trafficking activities.

         19.      During the course of the investigation, the CS conducted two controlled purchases

  of narcotics from Zamora, and then introduced the UC to Zamora in order for the UC to conduct

  additional controlled purchases of narcotics from Zamora.

         20.      On or about May 1, 2014, the CS, at the direction of law enforcement, met with


                                                    4
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 5 of 14



  Zamora in front of Defendant Property 1 and purchased 0.8 grams of cocaine for $60.

         21.     On or about June 5, 2014, the CS, at the direction of law enforcement, met with

  Zamora in front of Defendant Property 1 and purchased 0.9 grams of cocaine for $60.

         22.     On or about August 15, 2014, the CS and the UC together traveled to Defendant

  Property 1 and purchased from Zamora 27.8 grams of cocaine for $1,100.

         23.     On or about August 21, 2014, the CS and the UC traveled to Defendant Property

  1 and purchased from Zamora 27.7 grams of cocaine for $1,100.

         24.     On or about September 4, 2014, the CS and the UC traveled to Defendant Property

  1 and purchased from Zamora 53.9 grams of cocaine for $2,100.

         25.     From on or about September 10, 2014 through November 6, 2015, the UC, without

  the CS’s participation, met with Zamora at Defendant Property 1 on approximately 13 separate

  occasions and purchased narcotics from Zamora.

         26.     On or about September 10, 2014, the UC traveled to Defendant Property 1, where

  he purchased from Zamora 83.3 grams of cocaine for $3,300.

         27.     On or about September 18, 2014, the UC traveled to Defendant Property 1, where

  he purchased from Zamora 111.5 grams of cocaine for $4,300.

         28.     On or about October 7, 2014, the UC traveled to Defendant Property 1, where he

  purchased from Zamora 83.7 grams of cocaine for $3,200, as well as a Bersa .380 caliber pistol,

  loaded with 3 rounds, for $300, and a ballistic vest for $200.

         29.     On or about October 24, 2014, the UC traveled to Defendant Property 1, where

  he purchased from Zamora 56.3 grams of cocaine for $2,200, as well as a Mossberg 20-gauge,

  pump-action shotgun for $400.


                                                   5
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 6 of 14



         30.     On or about November 13, 2014, the UC traveled to Defendant Property 1, where

  he purchased from Zamora 27.4 grams of cocaine for $1,100, as well as an AMT .45 caliber pistol,

  loaded with 5 rounds, and a Taurus .38 caliber revolver, for $1,000.

         31.     On or about December 4, 2014, the UC traveled to Defendant Property 1, where

  he purchased from Zamora 27.2 grams of cocaine for $1,100, as well as a Century Arms AK-47

  rifle with a high capacity magazine, an Intratec 9mm caliber pistol, a Cobray 9mm pistol, a Smith

  & Wesson 9mm pistol, a Star 9mm pistol, and a Hi Point 9mm pistol, for $4,900.

         32.     This December 4, 2014, transaction was the basis of Zamora’s conviction on count

  29 of the Zamora Indictment in the Criminal Case.

         33.     On or about January 22, 2015, the UC traveled to Defendant Property 1, where he

  purchased from Zamora 27.8 grams of cocaine for $1,100, as well as a Kimber .45 caliber pistol,

  a Lorcin .25 caliber pistol, and Rossi .38 caliber revolver, for $1,300.

         34.     On or about February 26, 2015, the UC traveled to Defendant Property 1, where

  he purchased from Zamora 27.2 grams of cocaine for $1,100, as well as an Intratec 9mm pistol, a

  Lorcin .25 caliber pistol, and Smith & Wesson .38 caliber revolver, for $2,000.

         35.     On or about April 9, 2015, the UC traveled to Defendant Property 1, where he

  purchased from Zamora 28.2 grams of heroin for $3,000, as well as a Ruger .380 caliber pistol,

  with two loaded, 12-round magazines, and an Ekol Firat Magnum pellet gun, for $1,200.

         36.     On or about May 21, 2015, the UC traveled to Defendant Property 1, where he

  purchased from Zamora 84.2 grams of heroin for $9,000.

         37.     On or about June 11, 2015, the UC traveled to Defendant Property 1, where he

  purchased from Zamora 139 grams of heroin for $13,000, as well as an Intratec 9mm pistol for


                                                    6
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 7 of 14



  $1,400.

         38.      This June 11, 2015, transaction was the basis of Zamora’s conviction on count 16

  of the Zamora Indictment in the Criminal Case.

         39.      On or about September 10, 2015 the UC traveled to Defendant Property 1, where

  he purchased from Zamora 55.9 grams of heroin for $5,200, as well as a Keltec .32 caliber pistol,

  an Jimenez .380 caliber pistol, a Keltec .380 caliber pistol, and a A.A. Arms 9mm pistol, for

  $2,800.

         40.      On or about November 6, 2015, the UC traveled to Defendant Property 1, where

  Zamora attempted to sell the UC 83.6 grams of heroin, a Keltec .32 caliber pistol, an Israeli

  Weapons Industry .22 caliber pistol, a Taurus .45 caliber pistol, and a Colt Python .357 revolver.

         41.      During the course of the attempted sale on or about November 6, 2015, Zamora

  was arrested by ATF.

         42.      On November 6, 2015, law enforcement conduct a search of Defendant Property

  1 incident to Zamora’s arrest.

         43.      During the course of the November 6, 2015, search of Defendant Property 1, law

  enforcement discovered an additional 46 grams of cocaine.

               C. Deposits of Illicit Funds into Zamora’s Bank Account

         44.      According to information obtained from the Florida Department of Economic

  Opportunity, Zamora had $0 in reported annual wages each year in 2009, 2010, 2011, 2012, 2013,

  2014, and 2015.

         45.      Additionally, Zamora admitted that he had “no legitimate employment or source of

  income since his release from prison on March 23, 2005.” See Factual Proffer, ¶ 16.


                                                   7
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 8 of 14



          46.    Instead, Zamora “generated illegal income by trafficking in narcotics and firearms

  and by fraudulently receiving Supplemental Security Income (SSl) benefits from the Social

  Security Administration.” Id. at ¶ 2.

          47.    Between February 2010 and July 2015, a review of deposit slips shows that Zamora

  deposited nearly $165,000 in cash into an account at SunTrust Bank ending in X0178 (“Account

  X0178”).

          48.    The vast majority of such cash deposits were less than $10,000 and appear to have

  been structured in this manner to avoid federal reporting requirements that mandate domestic

  financial institutions file a currency transaction report ("CTR") for every transaction involving

  U.S. currency in excess of $10,000.

          49.    Zamora, along with his wife (the “Wife”), opened Account X0178 in or around

  February 2010.

          50.    In or around December 2010, one of Zamora’s daughters (“Daughter 1”) was added

  as a signatory to Account X0178.

          51.    According to information obtained from the Florida Department of Economic

  Opportunity, Daughter 1 had reported annual wages of approximately $29,000 in 2009;

  approximately $32,000 in 2010; approximately $31,000 in 2011; approximately $32,000 in 2012;

  approximately $33,000 in 2013; approximately $22,000 in 2014; and approximately $37,000 in

  2015.

          52.    Nevertheless, between February 2010 and July 2015, a review of deposit slips

  shows that Daughter 1 deposited nearly $198,000 in cash into Account X0178.

          53.    The vast majority of such cash deposits were less than $10,000 and appear to have


                                                 8
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 9 of 14



  been structured in this manner to avoid federal reporting requirements that mandate domestic

  financial institutions file a currency transaction report ("CTR") for every transaction involving

  U.S. currency in excess of $10,000.

         54.      According to information obtained from the Florida Department of Economic

  Opportunity, the Wife had $0 in reported annual wages each year in 2009, 2010, 2011, 2012, 2013,

  2014, and 2015.

         55.      Nevertheless, between February 2010 and July 2015, a review of deposit slips

  shows that the Wife deposited over $71,000 in cash into Account X0178.

         56.      The vast majority of such cash deposits were less than $10,000 and appear to have

  been structured in this manner to avoid federal reporting requirements that mandate domestic

  financial institutions file a currency transaction report ("CTR") for every transaction involving

  U.S. currency in excess of $10,000.

         57.      From approximately February 2010 through approximately July 2015, over

  $500,000 in cash was deposited into Account X0178 by Zamora, his family members and other

  unknown individuals.

               D. Use of Illicit Funds to Purchase the Defendant Properties

         58.      Once narcotics proceeds and cash involved in structuring offenses were deposited

  into Account X0178, they were commingled with other funds, and then used to purchase

  Defendant Property 2, Defendant Property 3, and Defendant Property 4.

         59.      At the time of purchase, and through the present day, Defendant Property 2,

  Defendant Property 3, and Defendant Property 4 were titled in the name of Zamora’s family

  members, and/or titled under various aliases, in an effort to conceal or disguise the nature, location,


                                                    9
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 10 of 14



  source, ownership, or control of the proceeds of the narcotics trafficking and structuring offenses

  described above.

         60.     On or about May 12, 2014, approximately $135,000 was transferred from Account

  X0178 to an account ending X9707 at SunTrust Bank (“Account X9707”), held in the name of

  Zamora.

         61.     On or about July 30, 2014, approximately $133,817.22 was withdrawn by wire

  transfer from Account X9707 and used for the purchase of Defendant Property 2.

         62.     According to public records, the title owners of Defendant Property 2 are

  Zamora’s sister (the “Sister”) and her son, i.e., Zamora’s nephew (the “Nephew”).

         63.     On or about January 29, 2015, approximately $112,038.10 was withdrawn by wire

  transfer from Account X0178 and used for the purchase of Defendant Property 3.

         64.     According to the Warranty Deed, recorded in Broward County on or about February

  6, 2015, Defendant Property 3 was conveyed to “Andres Zamora and … [the Sister], husband

  and wife whose post office address is 1010 North 30th Road, Hollywood, FL 33021,” which is

  Defendant Property 1.

         65.     On or about April 23, 2015, a check for $5,000 was issued from Account X0178

  and used for the purchase of Defendant Property 4.

         66.     On or about May 25, 2015, $72,853.89 was withdrawn by wire transfer from

  Account X0178 and used for the purchase of Defendant Property 4.

         67.     According to public records, the title owners of Defendant Property 4 are the

  Sister and one of Zamora’s daughters (“Daughter 2”).




                                                  10
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 11 of 14



     IV.         BASIS FOR FORFEITURE

           68.     Pursuant to 21 U.S.C. § 881(a)(6), “[a]ll moneys, negotiable instruments, securities,

  or other things of value furnished or intended to be furnished by any person in exchange for a

  controlled substance ... in violation of [narcotics trafficking offenses, including 21 U.S.C. §§

  841(a)(l) and 846], [and] all proceeds traceable to such an exchange” is subject to forfeiture.

           69.     Pursuant to 21 U.S.C. § 881(a)(7), “[a]ll real property, including any right, title,

  and interest (including any leasehold interest) in the whole of any lot or tract of land and any

  appurtenances or improvements, which is used, or intended to be used, in any manner or part, to

  commit, or to facilitate the commission of, a violation of …” narcotics trafficking offenses,

  including 21 U.S.C. §§ 841(a)(l) and 846, are subject to forfeiture.

           70.     Pursuant to 31 U.S.C. § 5317(c)(2), “[a]ny property involved in a violation of

  [structuring offenses, including 31 U.S.C. § 5324], or any conspiracy to commit any such violation,

  and any property traceable to any such violation or conspiracy” is subject to forfeiture.

           71.     Pursuant to 18 U.S.C. § 981(a)(l)(A), “[a]ny property, real or personal, involved in

  a transaction or attempted transaction in violation of [money laundering offenses in 18 U.S.C. §§

  1956 or 1957], or any property traceable to such property” is subject to forfeiture.

                                            FIRST CLAIM
                                         (21 U.S.C. § 881(a)(7))

           72.     The factual allegations in paragraphs 6 through 70 are re-alleged and incorporated

  by reference herein.

           73.     Defendant Property 1 is subject to forfeiture to the United States, pursuant to 21

  U.S.C. § 881(a)(7), as real property that was used or intended to be used, in any manner or part, to

  commit, or to facilitate the commission of, narcotics trafficking offenses, in violation of 21 U.S.C.

                                                    11
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 12 of 14



  §§ 841(a)(1) and 846.

                                          SECOND CLAIM
                                        (21 U.S.C. § 881(a)(6))

         74.     The factual allegations in paragraphs 6 through 70 are re-alleged and incorporated

  by reference herein.

         75.     Defendant Property 2, Defendant Property 3, and/or Defendant Property 4 are

  subject to forfeiture to the United States, pursuant to 21 U.S.C. § 881(a)(6), as proceeds traceable

  to an exchange of moneys, negotiable instruments, securities, or other things of value furnished or

  intended to be furnished by any person for a controlled substance in violation of narcotics

  trafficking offenses set forth in 21 U.S.C. §§ 841(a)(l) and 846.

                                          THIRD CLAIM
                                      (18 U.S.C. § 981(a)(1)(A))

         76.     The factual allegations in paragraphs 6 through 70 are re-alleged and incorporated

  by reference herein.

         77.     Defendant Property 2, Defendant Property 3, and/or Defendant Property 4 are

  subject to forfeiture to the United States, pursuant to 18 U.S.C. § 981(a)(l)(A), as property, real or

  personal, involved in a transaction or attempted transaction in violation of money laundering

  offenses set forth in 18 U.S.C. §§ 1956 and/or 1957, and/or property traceable to such property.

                                          FOURTH CLAIM
                                         (31 U.S.C. § 5317(c))

         78.     The factual allegations in paragraphs 6 through 70 are re-alleged and incorporated

  by reference herein.

         79.     Defendant Property 2, Defendant Property 3, and/or Defendant Property 4 are

  subject to forfeiture to the United States, pursuant to 31 U.S.C. § 5317(c), as property involved in

                                                   12
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 13 of 14



  a violation of federal structuring offenses set forth in 31 U.S.C. § 5324, and/or a conspiracy to

  commit such violation, and/or as property traceable to such violation.



         WHEREFORE, Plaintiff, the United States of America, requests that any and all persons

  having any claim to the Defendant Properties be directed to file and serve their verified claims

  and answers as required by Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims

  and Asset Forfeiture Actions, or suffer default thereof, and further requests that this Honorable

  Court declare the Defendant Properties condemned and forfeited to the United States of America,

  and for such other and further relief as this Court may deem just, necessary, and proper.

  Dated: March 24 , 2020
                                               Respectfully submitted,


                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                        By:            /s/ Peter A. Laserna
                                               Peter A. Laserna
                                               Assistant United States Attorney
                                               Court ID No. A5502555
                                               peter.laserna@usdoj.gov
                                               U.S. Attorney’s Office
                                               99 N.E. 4th Street, 7th Floor
                                               Miami, Florida 33132-2111
                                               Telephone: (305) 961-9030
                                               Facsimile: (305) 536-4089




                                                  13
Case 0:20-cv-60622-RAR Document 1 Entered on FLSD Docket 03/24/2020 Page 14 of 14



                                          VERIFICATION

         I, IGNACIO J. ESTEBAN, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

  and Explosives, verify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

  Verified Complaint for Forfeiture In Rem is based upon reports and other information known to

  me and/or furnished to me by other law enforcement agents and that everything represented herein

  is true and correct to the best of my knowledge and belief.



  Executed on March 19th         2020.



                                         ___________________________________________
                                         IGNACIO J. ESTEBAN
                                         Special Agent
                                         Bureau of Alcohol, Tobacco, Firearms and Explosives




                                                  14
